                                                     Case 20-12456-JTD   Doc 546          Filed 11/17/20          Page 1 of 5
Court Conference                                                                                         U.S. Bankruptcy Court-District of Delaware
            Calendar Date:              11/17/2020                                                      Confirmed Telephonic Appearance Schedule
            Calendar Time:              02:30 PM ET
                                                                                                                                        Honorable John T. Dorsey
                                                                                                                                                      Courtroom
                                                                                                                                                     Same Day Nov 17 2020 11:52AM

 Page #        Item #    Case Name        Case #      Proceeding          App ID Appearing               Telephone       Firm Name                          Representing
                         RTI Holding      20-12456    Hearing            10962213   Elihu E. Allinson    (302)           Sullivan Hazeltine Allinson, LLC   Creditor, PACA
                         Company, LLC                                                                    428-8191 ext.                                      Creditors / LIVE
                         RTI Holding      20-12456    Hearing            10962657   Keith Andress        (205)           Baker, Donelson, Bearman,          Debtor, RTI Holding
                         Company, LLC                                                                    250-8367 ext.   Caldwell & Berkowitz, PC           Company, LLC / LIVE
                         RTI Holding      20-12456    Hearing            10962683   Evan Bartlett        (646)           FocalPoint, LLC                    Interested Party,
                         Company, LLC                                                                    492-5794 ext.                                      Advisor/Investment
                                                                                                                                                            Banker, Evan Bartlett /
                                                                                                                                                            LISTEN ONLY
                         RTI Holding      20-12456    Hearing            10962095   Nancy Bello          (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                         Company, LLC                                                                    715-9333 ext.   LLP                                Committee of
                                                                                                                                                            Unsecured Creditors /
                                                                                                                                                            LISTEN ONLY
                         RTI Holding      20-12456    Hearing            10962838   Jeffrey Bernstein    (973)           McElroy, Deutsch, Mulvaney &       Interested Party, Gold
                         Company, LLC                                                                    993-8100 ext.   Carpenter, LLP                     Square, PA, LLC / LIVE
                         RTI Holding      20-12456    Hearing            10962653   Alex Boerema         (800)           CR3 Partners LLC                   Financial Advisor, for the
                         Company, LLC                                                                    782-7176 ext.                                      Debtor, RTI Holding
                                                                                                                                                            Company, LLC / LIVE
                         RTI Holding      20-12456    Hearing            10962722   Mark A.              (309)           Howard & Howard, Attorneys         Interested Party, KRG
                         Company, LLC                                               Bogdanowicz          672-1483 ext.   PLLC                               Evans Mullins Outlets,
                                                                                                                                                            LLC / LIVE
                         RTI Holding      20-12456    Hearing            10963809   Gary Bressler        (215)           McElroy, Deutsch, Mulvaney &       Creditor, Liberty Mutual
                         Company, LLC                                                                    557-2971 ext.   Carpenter, LLP                     Insurance Company /
                                                                                                                                                            LIVE
                         RTI Holding      20-12456    Hearing            10962103   Kate R. Buck         (302)           McCarter & English LLP             Creditor, Stafford LTI,
                         Company, LLC                                                                    984-6300 ext.                                      LLC / LIVE
                         RTI Holding      20-12456    Hearing            10962663   Ellen Clarry         (865)           Ruby Tuesday, Inc.                 Client, Ellen Clarry /
                         Company, LLC                                                                    379-5963 ext.                                      LISTEN ONLY
                         RTI Holding      20-12456    Hearing            10962691   Kelly M. Conlan      (302)           Connolly Gallagher LLP             Claimant, The Atlantis
                         Company, LLC                                                                    252-3625 ext.                                      Trust and Sunshine
                                                                                                                                                            Realties LLC / LIVE




Janell Mullen ext. 872                                                    CourtConfCal2009                                                                                Page 10 of 14
                         RTI Holding    20-12456   Case  20-12456-JTD
                                                    Hearing             Doc 546
                                                                        10962676   Filed 11/17/20
                                                                              Matthew        (312)
                                                                                                               PageFocalPoint
                                                                                                                    2 of 5 Securities, LLC                Interested Party,
                         Company, LLC                                              Cumbee             401-5255 ext.                                       Advisor/Investment
                                                                                                                                                          Banker, Matthew
                                                                                                                                                          Cumbee / LISTEN
                                                                                                                                                          ONLY
                         RTI Holding    20-12456    Hearing             10962954   Ryan E. Davis      (407)           Winderweedle, Haines, Ward &        Interested Party,
                         Company, LLC                                                                 423-4246 ext.   Woodman PA                          Crossman & Co /
                                                                                                                                                          LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10961978   David Dean         (302)           Cole Schotz P.C.                    Creditor, Official
                         Company, LLC                                                                 651-2012 ext.                                       Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10962697   Mark L.            (302)           Chipman Brown Cicero & Cole,        Bankruptcy Counsel,
                         Company, LLC                                              Desgrosseilliers   295-0191 ext.   LLP                                 KRG Mullins Outlets /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10962576   Monique            (302)           Saul Ewing Arnstein & Lehr LLP      Creditor, Northwoods
                         Company, LLC                                              DiSabatino         421-6806 ext.                                       Crossing Station LLC /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10962364   Marguerite Duffy   (865)           Marguerite Duffy - In Pro Per/Pro   Creditor, Marguerite
                         Company, LLC                                                                 692-0632 ext.   Se                                  Duffy / LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10962633   Jeffrey W.         (310)           Pachulski Stang Ziehl & Jones       Debtor, RTI Holding
                         Company, LLC                                              Dulberg            772-2355 ext.                                       Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962675   Katharina Earle    (302)           Ashby & Geddes                      Interested Party, TCW
                         Company, LLC                                                                 654-1888 ext.                                       Lending / LIVE
                         RTI Holding    20-12456    Hearing             10962658   Brian Esser        (865)           Ruby Tuesday, Inc.                  Client, Brian Esser /
                         Company, LLC                                                                 380-7638 ext.                                       LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10962780   Stephen Gerald     (302)           Whiteford, Taylor & Preston, LLP    Creditor, Brookwoody,
                         Company, LLC                                                                 357-3287 ext.                                       LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962678   Aaron M.           (213)           Paul Hastings LLP                   Interested Party, TCW
                         Company, LLC                                              Gober-Sims         683-6151 ext.                                       Lending / LIVE
                         RTI Holding    20-12456    Hearing             10962642   Stanley Goldrich   (302)           Pachulski Stang Ziehl & Jones       Debtor, RTI Holding
                         Company, LLC                                                                 778-6401 ext.                                       Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10963170   Kimberly Grant     (865)           Kimberly Grant - In Pro Per/Pro     Pro Se, Kimberly Grant /
                         Company, LLC                                                                 414-3531 ext.   Se                                  LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10963393   Michael S.         (949)           Allen Matkins Leck Gamble           Creditor, William V
                         Company, LLC                                              Greger             851-5436 ext.   Mallory & Natsis LLP                Meeker and Meeker
                                                                                                                                                          Family Limited
                                                                                                                                                          Partnership / LIVE
                         RTI Holding    20-12456    Hearing             10962649   Sugi Hadiwijaya    (214)           CR3 Partners LLC                    Financial Advisor, for the
                         Company, LLC                                                                 551-5742 ext.                                       Debtor, RTI Holding
                                                                                                                                                          Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10963770   Melissa Harris     (202)           Pension Benefit Guaranty            Creditor, Pension
                         Company, LLC                                                                 229-3019 ext.   Corporation                         Benefit Guaranty
                                                                                                                                                          Corporation / LISTEN
                                                                                                                                                          ONLY

Janell Mullen ext. 872                                                   CourtConfCal2009                                                                              Page 11 of 14
                         RTI Holding    20-12456   Case  20-12456-JTD
                                                    Hearing             Doc 546
                                                                              AdamFiled
                                                                        10962385  Hiller 11/17/20
                                                                                             (302)
                                                                                                              PageHiller
                                                                                                                   3 ofLaw
                                                                                                                         5                              Creditor/Claimant,
                         Company, LLC                                                                442-7677 ext.                                      Moody National
                                                                                                                                                        Companies / LIVE
                         RTI Holding    20-12456    Hearing             10962004   Trevor Hoffmann   (212)           Goulston & Storrs PC               Interested Party, Lisbon
                         Company, LLC                                                                878-6900 ext.                                      Landing LLC / LIVE
                         RTI Holding    20-12456    Hearing             10963824   Daniel K. Hogan   (302)           Hogan McDaniel                     Assignee of Record,
                         Company, LLC                                                                584-3244 ext.                                      Arete Partners 2263
                                                                                                                                                        Memorial, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962812   Jennifer Hoover   (302)           Benesch Friedlander Coplan &       Creditor, Route Ten,
                         Company, LLC                                                                442-7006 ext.   Aronoff, LLP                       LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962689   Robert Ireland    (601)           Watkins & Eager                    Creditor/Claimant,
                         Company, LLC                                                                965-1900 ext.                                      Atlantis Trust / LIVE
                         RTI Holding    20-12456    Hearing             10962206   Susan E.          (302)           Law Office of Susan E. Kaufman,    Claimant, Simon
                         Company, LLC                                              Kaufman           472-7420 ext.   LLC                                Property Group and
                                                                                                                                                        Metropolitan Knoxville
                                                                                                                                                        Airport Authority / LIVE
                         RTI Holding    20-12456    Hearing             10963628   Daniel Kerrick    (302)           Hogan McDaniel                     Creditor, Thomas and
                         Company, LLC                                                                656-7540 ext.                                      Susan Spears / LIVE
                                                                                                     35
                         RTI Holding    20-12456    Hearing             10962646   Shawn             (865)           Ruby Tuesday, Inc.                 Client, Shawn
                         Company, LLC                                              Lederman          379-5700 ext.                                      Lederman / LIVE
                         RTI Holding    20-12456    Hearing             10962901   Raymond           (302)           Klehr Harrison Harvey Branzburg    Creditor, Wilkinson
                         Company, LLC                                              Lemisch           552-5530 ext.   LLP                                Langhorne LP / LIVE
                         RTI Holding    20-12456    Hearing             10962640   Maxim B. Litvak   (415)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                         Company, LLC                                                                217-5110 ext.                                      Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962545   Christopher D.    (302)           Loizides PA                        Bankruptcy Counsel,
                         Company, LLC                                              Loizides          654-0248 ext.                                      Anthony Friedman / LIVE
                         RTI Holding    20-12456    Hearing             10962853   Marcy J.          (302)           Troutman Pepper LLP                Interested Party,
                         Company, LLC                                              McLaughlin        777-6535 ext.                                      Chick-fil-A, Inc. / LIVE
                                                                                   Smith
                         RTI Holding    20-12456    Hearing             10962660   Stephanie         (865)           Ruby Tuesday, Inc.                 Client, Stephanie
                         Company, LLC                                              Medley            380-7638 ext.                                      Medley / LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10964015   Robert W Miller   (615)           Manier & Herod                     Creditor, Liberty Mutual
                         Company, LLC                                                                742-9372 ext.                                      Insurance Company /
                                                                                                                                                        LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10962656   Richard NeJame    (646)           FocalPoint, LLC                    Interested Party,
                         Company, LLC                                                                343-9849 ext.                                      Advisor/Investment
                                                                                                                                                        Banker, Richard
                                                                                                                                                        NeJame / LIVE
                         RTI Holding    20-12456    Hearing             10962641   Victoria A.       (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                         Company, LLC                                              Newmark           277-6910 ext.                                      Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962706   Sean O'Neal       (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                         Company, LLC                                                                225-2416 ext.   LLP                                Sachs / LIVE



Janell Mullen ext. 872                                                   CourtConfCal2009                                                                             Page 12 of 14
                         RTI Holding    20-12456   Case  20-12456-JTD
                                                    Hearing             Doc 546
                                                                        10962082   Filed
                                                                              Bradley O'Neill11/17/20
                                                                                                 (212)
                                                                                                                 PageKramer
                                                                                                                      4 of 5Levin Naftalis & Frankel      Creditor, Official
                         Company, LLC                                                                   715-7583 ext.   LLP                               Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10962623   James E. O'Neill     (302)           Pachulski Stang Ziehl & Jones     Debtor, RTI Holding
                         Company, LLC                                                                   652-4100 ext.                                     Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962631   Richard              (310)           Pachulski Stang Ziehl & Jones     Debtor, RTI Holding
                         Company, LLC                                              Pachulski            277-6910 ext.                                     Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962638   Malhar S. Pagay      (310)           Pachulski Stang Ziehl & Jones     Debtor, RTI Holding
                         Company, LLC                                                                   772-2335 ext.                                     Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962677   Justin E.            (213)           Paul Hastings LLP                 Interested Party, TCW
                         Company, LLC                                              Rawlins              683-6130 ext.                                     Lending / LIVE
                         RTI Holding    20-12456    Hearing             10963485   Linda                (302)           Office of the United States       U.S. Trustee, Linda
                         Company, LLC                                              Richenderfer         573-6491 ext.   Trustee                           Richenderfer / LIVE
                         RTI Holding    20-12456    Hearing             10963092   Laurel D. Roglen     (302)           Ballard Spahr LLP                 Lessor, Brixmor
                         Company, LLC                                                                   252-4465 ext.                                     Operating Partnership
                                                                                                                                                          LP, et al. / LIVE
                         RTI Holding    20-12456    Hearing             10962038   Adam Rogoff          (212)           Kramer Levin Naftalis & Frankel   Creditor, Official
                         Company, LLC                                                                   715-9285 ext.   LLP                               Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10963571   Gregory Salvato      (213)           Salvato Law Offices               Interested Party, Ron
                         Company, LLC                                                                   484-8400 ext.                                     Baldy / LISTEN ONLY
                                                                                                        5010
                         RTI Holding    20-12456    Hearing             10961974   Jason B.             (212)           Reorg Research, Inc.              Interested Party, Reorg
                         Company, LLC                                              Sanjana              588-8890 ext.                                     Research / LISTEN
                                                                                                                                                          ONLY
                         RTI Holding    20-12456    Hearing             10962055   Robert T.            (212)           Kramer Levin Naftalis & Frankel   Creditor, Official
                         Company, LLC                                              Schmidt              715-9527 ext.   LLP                               Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10962045   Jennifer Sharret     (212)           Kramer Levin Naftalis & Frankel   Creditor, Official
                         Company, LLC                                                                   715-9516 ext.   LLP                               Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10962821   Joshua D. Stiff      (757)           Wolcott Rivers Gates              Creditor, Route Ten,
                         Company, LLC                                                                   497-6633 ext.                                     LLC / LIVE
                         RTI Holding    20-12456    Hearing             10962673   Gregory A. Taylor    (302)           Ashby & Geddes                    Interested Party, TCW
                         Company, LLC                                                                   654-1888 ext.                                     Lending / LIVE
                         RTI Holding    20-12456    Hearing             10962886   William F. Taylor,   (302)           McCarter & English LLP            Creditor, Chester C.
                         Company, LLC                                              Jr.                  984-6310 ext.                                     Fosgate Company /
                                                                                                                                                          LIVE




Janell Mullen ext. 872                                                   CourtConfCal2009                                                                              Page 13 of 14
                         RTI Holding    20-12456   Case  20-12456-JTD
                                                    Hearing             Doc 546
                                                                        10962682   Filed 11/17/20
                                                                              Benjamin       (646)
                                                                                                             PageFocalPoint,
                                                                                                                  5 of 5 LLC                           Interested Party,
                         Company, LLC                                              Tennenbaum       492-5794 ext.                                      Advisor/Investment
                                                                                                                                                       Banker, Benjamin
                                                                                                                                                       Tennenbaum / LISTEN
                                                                                                                                                       ONLY
                         RTI Holding    20-12456    Hearing             10962665   David Tiffany    (602)           CR3 Partners LLC                   Debtor, RTI Holding
                         Company, LLC                                                               799-7397 ext.                                      Company, LLC / LISTEN
                                                                                                                                                       ONLY
                         RTI Holding    20-12456    Hearing             10962742   James A. Timko   (407)           Shutts & Bowen, LLP                Creditor, Sunshine
                         Company, LLC                                                               423-3200 ext.                                      Realty / LIVE
                         RTI Holding    20-12456    Hearing             10962710   Jane VanLare     (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                         Company, LLC                                                               225-2872 ext.   LLP                                Sachs / LIVE
                         RTI Holding    20-12456    Hearing             10963268   Sally Veghte     (302)           Klehr Harrison Harvey Branzburg    Creditor, Myra C. Clark /
                         Company, LLC                                                               552-5503 ext.   LLP                                LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10962067   Jonathan M.      (212)           Kramer Levin Naftalis & Frankel    Creditor, Creditors
                         Company, LLC                                              Wagner           715-9393 ext.   LLP                                Committee / LIVE
                         RTI Holding    20-12456    Hearing             10963713   Anne Weier       (865)           Garner & Conner PLLC               Creditor, Spears / LIVE
                         Company, LLC                                                               984-1460 ext.
                         RTI Holding    20-12456    Hearing             10962713   Michael D.       (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                         Company, LLC                                              Weinberg         225-2856 ext.   LLP                                Sachs / LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10962047   Beverly Weiss    (412)           Tucker Arensberg                   Respondent, Moody
                         Company, LLC                                              Manne            594-5525 ext.                                      National Companies /
                                                                                                                                                       LIVE
                         RTI Holding    20-12456    Hearing             10962921   Richard          (215)           Klehr Harrison Harvey Branzburg    Client, Richard
                         Company, LLC                                              Wilkinson        569-2700 ext.   LLP                                Wilkinson / LISTEN
                                                                                                    4141                                               ONLY
                         RTI Holding    20-12456    Hearing             10962323   Sean T Wilson    (212)           Kelley Drye & Warren LLP           Creditor, Aston
                         Company, LLC                                                               808-7925 ext.                                      Properties Inc / LIVE
                         RTI Holding    20-12456    Hearing             10962679   Robert J.        (310)           FocalPoint, LLC                    Interested Party,
                         Company, LLC                                              Woolway          405-7080 ext.                                      Advisor/Investment
                                                                                                                                                       Banker, Robert J.
                                                                                                                                                       Woolway / LISTEN
                                                                                                                                                       ONLY
                         RTI Holding    20-12456    Hearing             10963568   Blair Zanzig     (312)           Hiltz Zanzig & Heiligman LLC       Creditor, Arete Partners
                         Company, LLC                                                               566-9545 ext.                                      2263 Memorial LLC /
                                                                                                                                                       LISTEN ONLY




Janell Mullen ext. 872                                                   CourtConfCal2009                                                                           Page 14 of 14
